 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 R. WAYNE JOHNSON                                       Case No.: 2:18-cv-00969-APG-GWF

 4          Plaintiffs                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.

 6 STEVEN GRIERSON and BRANDI
   WENDEL,
 7
        Defendants
 8

 9         On July 11, 2019, Magistrate Judge Foley recommended that I dismiss this case because

10 plaintiff R. Wayne Johnson did not file an amended complaint by the given deadline and did not

11 respond to Judge Foley’s order to show cause. ECF No. 11. Johnson did not file objections nor

12 did he file an amended complaint. Thus, I am not obligated to conduct a de novo review of the

13 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18         IT IS THEREFORE ORDERED that Magistrate Judge Foley’s report and

19 recommendation (ECF No. 11) is accepted and plaintiff’s complaint (ECF No. 1-1) is

20 DISMISSED without prejudice. The clerk of court is instructed to close this case.

21         DATED this 29th day of July, 2019.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
